DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application 16/230,112 entitled "MULTIPLE CHAIN MESSAGE DATA RECORDATION WITH ADJUSTABLE VISIBILITY PERMISSIONING" filed on December 21, 2018.
Status of Claims
Claims 1, 10, and 19 have been amended and are hereby entered.
Claims 2, 3, 11, 12, and 20 are cancelled. Claims 7, 8, 16, and 17 were previously cancelled.
Claims 1, 4-6, 9, 10, 13-15, 18, 19, and 21-24 are pending and have been examined.

Response to Amendment
The amendment filed June 20, 2022 has been entered. Claims 1, 4-6, 9, 10, 13-15, 18, 19, and 21-24 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed April 18, 2022.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on   March 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 9, 10, 13-15, 18, 19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1, 4-6, 9, 10, 13-15, 18, 19, and 21-24 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“message data recordation for a sequence of communication events….” 
“receiving… an originating message ….”
“parsing…the originating message….”
“extracting message data…”
“receiving… a responsive message….”
“storing… the extracted message data….”
“storing… the responsive message data….”
“determining… whether the sequence of communication events is complete….”
These limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer implemented”, “network interface”, “communication processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“transmitting… a notification”:
insignificant extra-solution activity to the judicial exception of data gathering
“blockchain data structure”, “anchoring the subsidiary blockchain data structure”: merely applying distributed ledger technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “Specification [0014] The disclosed methods and systems may employ blockchain or other distributed ledger data structures …. [0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 4: 
“computer implemented”, “communication processor”, “clearing house computer system”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 Claim 5: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 6: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 9: 
“computer implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“blockchain data structure”: merely applying distributed ledger technology to the abstract idea.  
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For example, the Applicant’s Specification reads,  “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.”  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 10 recites: 
“message data recordation for a sequence of communication events….” 
“receive… an originating message ….”
“parse…the originating message….”
“extract message data…”
“receive a responsive message…”
“store… the extracted message data….”
“store… the responsive message data….”
“determine… whether the sequence of communication events is complete….”
These limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“network interface processor”, “network interface”, “memory”, “communication processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“transmitting… a notification”:
insignificant extra-solution activity to the judicial exception of data gathering
“blockchain data structure”, “anchoring the subsidiary blockchain data structure”: merely applying distributed ledger technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “Specification [0014] The disclosed methods and systems may employ blockchain or other distributed ledger data structures …. [0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: 
“network interface processor”,   “clearing house computer system”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: 
“data structure management processor”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“blockchain data structure”: merely applying distributed ledger technology to the abstract idea.  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For example, the Applicant’s Specification reads,  “[0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.”  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“message data recordation for a sequence of communication events….” 
“receive… an originating message ….”
“parse…the originating message….”
“extract message data…”
“receive a responsive message…”
“store… the extracted message data….”
“store… the responsive message data….”
“determine… whether the sequence of communication events is complete….”
These limitations clearly relate to managing transactions/interactions between senders, recipients, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a message or parsing an originating message recite managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, parsing an originating message or determining  whether the sequence of communication events is complete encompasses a person simply deciphering a document and determining if it is incomplete or not. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a processor; a memory coupled with the processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“transmitting… a notification”:
insignificant extra-solution activity to the judicial exception of data gathering
“blockchain data structure”, “anchoring the subsidiary blockchain data structure”: merely applying distributed ledger technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “Specification [0014] The disclosed methods and systems may employ blockchain or other distributed ledger data structures …. [0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “Specification [0014] The disclosed methods and systems may employ blockchain or other distributed ledger data structures …. [0053] a general computer system 600 is shown. The computer system 600 can...cause the computer system...[0054]  can also be implemented as or incorporated into various devices, such as a personal computer (PC), a server computer, a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone,.... or any other machine capable of executing a set of instructions ....the computer system 600 can be implemented using electronic devices that provide voice, video or data communication.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1, 4-6, 9, 10, 13-15, 18, 19, and 21-24 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 10, 13-15, 18, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stack (“BLOCK CHAIN MANAGEMENT”, U.S. Patent Number: 10964416 B1), in view of Sharp (“SYSTEM AND METHOD FOR DISTRIBUTING, RECEIVING, AND USING FUNDS OR CREDITS AND APPARATUS THEREOF”, U.S. Publication Number: 20160012465  A1)in view of Lerner (“SECURE STORING AND OFFLINE TRANSFERRING OF DIGITALLY TRANSFERABLE ASSETS”, U.S. Publication Number: 20160085955 A1)








Regarding Claim 1, 
Stack teaches,
   a computer implemented method for message data recordation for a sequence of communication events,
(Stack [Col 10, Lines 27-29] In medicine (or financial information) users may have equal access
Stack [Col 46, Lines 15-26] ...for transporting data (or commands)....conduit in which data and commands are passed. A single Client and NetObject can replace virtually any communication traditionally performed between databases and applications. For example; an application can request metadata ... can also support communications to and from non-Unityware complaint data sources or modalities. For example, communications messages with a government system.
Stack [Col 48, Lines 33-34] AliasColumnSpecification Objects to and from communication messages for transport across the network.
Stack [Col 60, Lines 38-20] Although it is most common for NetObject requests to represent database access, they also represent events and communication.
Stack [Col 22, Lines 63-64] The user can save the sequences under an assigned name, loading each for the appropriate review process.
Stack [Col 23, Line 1 ]  save the sequence of reviewing data 
Stack [Col 35, Lines 5-6]  The steps are executed in sequence as specified by the process_order field
Stack [Col 65, Lines 12-13] The Useorder establishes a sequence in which data is stored or in which tasks are performed.
Stack [Col 46, Lines 25-26] For example, communications messages with a government system.)
 the computer implemented method comprising: 	receiving, via a network interface, by a communication processor, an originating message for an initial communication event of the sequence of communication events;
(Stack [Claim 1]  computing device requesting the information...after receiving the requested information.
Stack [Col 63, Lines 18-20] a special thread running of the class NetworkEventReceiver which translates messages from the server into network cable change events for which this class listens
Stack [Col 70, Lines 12-16] Ordering list in which the relative position determines event Useorder....Unordered lists can also be represented, in which case the initial order would be arbitrary.)
	parsing, by the communication processor, the originating message for the initial communication event to extract message data for the initial communication event, the extracted message data specifying a first group of participants to which the originating message for the initial communication event is visible;
(Stack [Col 27, Lines 9-11] Parsing-The system will read the first line of the source file and assume that the name and number of the columns is 10 defined by the values
Stack [Col 10, Lines 9-11] Authority is transferred or shared so that there is a Chain of Authority which will track back to the initial point where sharing started Stack [Col 34, Lines 1-3] d which data elements from the database table display are defined in the topic_spec_objects as initial order. 
Stack [Col 27, Lines 1-4] "person_id", "name", "address", "age", "balance","last_transaction"; "0001", "Gary", 43, 230.00, "2010 May 02","0002", "Fred", 22, 00.00, "2010 May 03"
Stack [Col 13, line 52] a single individual or a group at any level
Stack [Col 14, Lines 37-39] all of the users or any range specified by the geo-location key (...group or user). 
Stack [Col 18, Lines 43-44]  a display visibility field
Stack [Col 63, Lines 37-41]   Each visible object to be installed on the pasteboard is represented by one of these records with a fixed number of fields. These visible objects are instances of a given widget, when taken together represent a collection.)
	storing, by the communication processor, the extracted message data in a blockchain data structure for the sequence of communication events, the blockchain data structure being replicated by a respective communication processor of each participant of the first group of participants in a respective memory coupled to the respective communication processor;
(Stack [Title] Block chain management 
Examiner notes Applicant’s Specification [0014] “The disclosed methods and systems may employ blockchain or other distributed ledger data structures”
Stack [Col 17, Lines 47-53] The chain processor examines each chain step....may also simply store the data within memory to share the data amongst the elements
Stack [Col 27, Lines 9-11] Parsing-The system will read the first line of the source file and assume that the name and number of the columns is 10
Stack [Col 20, Line 35] each chain 98 stores information 
Stack [Col 16, Line 50] adding new data 
Stack [Col 54, Line 28] The transactions can be duplicated 
Stack [Col 54, Lines 47-49] In many cases the rules in both directions will simply copy the data unchanged.
Stack [Col 57, Line 57] Data can be copied, modified or created 
Stack [Col 13, line 52] a single individual or a group at any level)
	receiving, by the communication processor, a responsive message of a further communication event in the sequence of communication events in response to the originating message, the responsive message comprising responsive message data, the responsive message data comprising permissioning data, the permissioning data specifying a second group of participants to which the responsive message is visible, the second group differing from the first group;
(Stack [Claim 1]  computing device requesting the information...after receiving the requested information.
Stack [Col 4, Lines 66-67] The data seems to follow the user since the data is moving in accordance with chained events and tasks.
Stack [Col 45, Lines 27-30]  Clients of the server can receive responses to requests, problem reports, and unsolicited events over the network
Stack [Col 33, Lines 29-30]  Values are stored within Objects of this type as generic String message
Stack [Col 3, Lines 32-34] Context-based access allows applications from multiple vendors to function as a single system without the coordination of the respective vendors
Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users
Stack [Col 10, Lines 54-58]  collection of users (i.e. department or skill level). For example, different pages for the clinician, attending physician, admission staff, information technology department, in-hospital nurse, billing or the patient.)
	creating, by the communication processor, a subsidiary blockchain data structure of the blockchain data structure to support privacy of the responsive message in accordance with the permissioning data;
(Stack [Col 15, Lines 46-52] Sub-chains are expected to handle steps in the work-flow which are not predicted by the defined reasoning chain. For example, the system may transfer authority between two people in the same department in steps that allow either person to accept the authority. Sub-chains can define alternate options associated with a given step or initiate multiple other chains.
Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access)
	storing, by the communication processor, the responsive message data in the subsidiary blockchain data structure;
(Stack [Col 15, Line 46] Sub-chains are expected to handle steps
Stack [Col 20, Line 35] each chain 98 stores information 
Stack [Col 16, Line 50] adding new data)
	and if the sequence of communication events is complete, anchoring the subsidiary blockchain data structure to the blockchain data structure; 	wherein anchoring the subsidiary blockchain data structure comprises transmitting, by the communication processor, via the network interface to the first group of participants, 
(Stack [Col 69, Lines 60-61]   A root node must exist for anchoring the node network
Stack [Col 72, Lines 6-10]   a given collection of child (the many) Useorder can represent any active function. The function can....relate to the anchor object to which the parent
Stack [Col 62, Lines 12-13] returned data are also incorporated into the NetObject 
Stack [Col 15, Lines 14-15]  Chain steps which have appended sub-steps maintain a parent-child relationship
Examiner notes the Applicant’s Specification merely describes anchoring as [0029] “subsidiary data structure is anchored or otherwise incorporated into the primary data structure” 
Stack [Col 17, Lines 48-52] Data is transmitted between the elements via a soft bus which provides a universal environment within which any element receives 50 data, processes the data, and then passes the data. The present invention may also simply store the data
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users
Stack [Col 13, line 52] a single individual or a group at any level)
a notification of the completion of the sequence of communication events, the notification not disclosing to the first group of participants private portions of the responsive message data stored in the subsidiary blockchain data structure.
(Stack [Col 13, Lines 16-19] The transaction is forwarded for each step in the chain including any new information collected along the way, for example, a radiology report or an indicator that a physician directive has been completed
Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users)
Stack does not teach determining, by the communication processor, whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword indicative of completion;
Sharp teaches,
determining, by the communication processor, whether the sequence of communication events is complete by detecting whether the responsive message data comprises a keyword indicative of completion;
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Lerner concurrently and independently teaches,
blockchain; sequence of communication events;
(Lerner  [0010] configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block;
Lerner [0005] transfer of the asset is allowed by the owner by signing a specific message (called a transaction) ... making the message and the signature available to the asset tracking system
Lerner [0244] build the message D, it is broken into blocks of fixed length in the following sequence: D(1) . . . D(n))
anchoring the subsidiary blockchain data structure to the blockchain data structure
(Lerner [0291]  using a privately mined sub-chain
Lerner [0285] the Bitcoin-Firmcoin through a NFC communication channel. In 0220 the Bitcoin-Firmcoin appends a fixed message  
Examiner notes the Applicant’s Specification merely describes anchoring as [0029] “subsidiary data structure is anchored or otherwise incorporated into the primary data structure” )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the digital asset transferal    of Lerner for   “securely transferring control of a valuable asset associated with a code” (Lerner [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset transferal  ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “secure digital storage of asset rights, and in particular the transfer of those assets rights from one party to another party.” Lerner [Abstract])

Regarding Claim 4,
Stack, Sharp, and Lerner disclose the method of claim 1.
Stack does not teach wherein the communication processor is a processor of a clearing house computer system.
Sharp teaches,
wherein the communication processor is a processor of a clearing house computer system.
(Sharp [0615]  [0478]  the system may act as a clearing house service between individual vendors, corporate entities, and manufacturers/service providers, according to some non-limiting embodiments.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Regarding Claim 5,
Stack, Sharp, and Lerner disclose the method of claim 1.
Stack teaches,
wherein the recipient data permissioning the second group of participants specifies additional participants not included in the first group of participants.
(Stack [Col 9, Lines 29-31]  Security can allow a user access to the system, the facility (location of the user) limits system access
Stack [Col 5, Lines 49-50]  dynamically moves data and controls between users
Stack [Col 10, Lines 54-58]  collection of users (i.e. department or skill level). For example, different pages for the clinician, attending physician, admission staff, information technology department, in-hospital nurse, billing or the patient.)
Regarding Claim 6,
Stack, Sharp, and Lerner disclose the method of claim 1.
Stack does not teach wherein parsing the originating message comprises parsing the originating message into predefined keywords..
Sharp teaches,
wherein parsing the originating message comprises parsing the originating message into predefined keywords.
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Regarding Claim 9,
Stack, Sharp, and Lerner   disclose the system of claim 1.
Stack    does not teach further comprising incorporating a hash or Merkle root of the subsidiary distributed ledger data structure into the distributed ledger data structure for the originating message upon completion of the sequence of communication events.
  Lerner   teaches,
further comprising incorporating a hash or Merkle root of the subsidiary distributed ledger data structure into the distributed ledger data structure for the originating message upon completion of the sequence of communication events.
(Lerner   [0293] protocol that allows the user to transfer the assets....creates Bitcoin transaction T to spend BTC associated with a public address reported ....transaction T should be complete, with the exception of the signature
Lerner   [0010]  a Merkle branch of a Merkle tree whose leaf node uniquely identifies the transaction, and a block chain header which uniquely identifies the Merkle tree root;
Lerner   [0147] hashes of the Merkle branch from the root of the Merkle tree to the leaf 
Lerner   [0291]  the chain hashes, the proofs-of-work, the Merkle branch, the transaction output address)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the digital asset transferal    of Lerner for   “securely transferring control of a valuable asset associated with a code” (Lerner [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset transferal  ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “secure digital storage of asset rights, and in particular the transfer of those assets rights from one party to another party.” Lerner [Abstract])
Claim 10 is rejected on the same basis as Claim 1.
Claim 13 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 5.
Claim 15 is rejected on the same basis as Claim 6.
Claim 18 is rejected on the same basis as Claim 9.
Claim 19 is rejected on the same basis as Claim 1.
Regarding Claim 21,
Stack, Sharp, and Lerner disclose the method of claim 1.
Stack does not teach wherein the keyword is denoted with a predetermined symbol.
Sharp teaches,
wherein the keyword is denoted with a predetermined symbol.
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Regarding Claim 22,
Stack, Sharp, and Lerner disclose the method of claim 1.
Stack does not teach wherein the keyword is a hashtag- based keyword. 
Sharp teaches,
wherein the keyword is a hashtag- based keyword.
(Sharp [0615]   automatically parse out the “Re:” preceding the one-time security pass codes....processing only the pass code (to check the system database and verify the user's identity), and the amount, UPC code, or hashtag provided, to complete the request)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block chain management teachings of Stack to incorporate the distributing, receiving, and using funds or credits   of Sharp for   “transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications” (Sharp [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributing, receiving, and using funds or credits   ) to a known concept (i.e. block chain management  ) ready for improvement to yield predictable result (i.e. “sending funds or credits may be practiced in different environments.” Sharp [Abstract])
Claim 23 is rejected on the same basis as Claim 21.
Claim 24 is rejected on the same basis as Claim 22.



Response to Amendment
The amendment filed June 20, 2022 has been entered. Claims 1, 4-6, 9, 10, 13-15, 18, 19, and 21-24 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed April 18, 2022.
Response to Remarks
Applicant's Remarks filed on June 20, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  cancellation of Claim 20 rectifies the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
  
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Indeed, the present claims are instead directed to data recordation, specifically, recordation of message data… The applicants also argued that recording message data does not attempt to ensure performance of a transaction, or manage what the parties say or otherwise do.. The content of the messages is not controlled by the claimed methods and systems. Without control of the content, the personal behavior, relationships, and interactions of the participants are not managed. Indeed, the participants can say whatever they want, and the messages have already been sent. Rather than control the content or the interactions, the claimed methods and systems are instead directed to recording the message data in a particular way…. The applicant accordingly maintains that the present claims are directed to the practical application of subsidiary distributed ledger data structures to support privacy of a responsive message.   "
Examiner responds:



Applicant wishes to highlight that the invention merely for the “recordation of message data.” Examiner wishes to emphasize that recording a message includes recording conversations and/or communications between “parties” which falls under “Certain Methods of Organizing Human Activity”.   Additionally, it may be considered “Mental Processing.” Both of which are “Abstract Ideas”. 
It should be noted the Applicant states, “recording message data does not attempt to ensure performance of a transaction.” As such, Applicant admits the proposed invention offers no “Improvements to the functioning of a computer, or to any other technology or technical field” under MPEP 2106.05(a).
The invention merely uses computers and blockchains to communicate messages.
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], Storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
The Specification only makes passing reference to “privacy.” Most notably, [0023] “anchoring of the subsidiary blockchain to the main blockchain maintains privacy of the private portions of the communication sequence, while making the broader group of participants aware of the completion. For instance, in some cases, a hash or Merkle root of the subsidiary blockchain may be used, e.g., incorporated into the blockchain”
The “subsidiary blockchain” does not create or enhance privacy itself. It merely maintains already “private portions of the communication sequence.” Moreover, the a hash or Merkle root of blockchain data for encryption is well-understood, routine, and conventional, see MPEP 2106.05(d).



The use of distributed ledgers, blockchains, side-chains, hashes, and Merkle roots in the claimed invention is merely applying blockchain/distributed ledger technology to an abstract idea.
In this case the claims’ invocation of distributed ledgers does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or distributed ledger technologies, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and distributed ledger technologies.
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 103
The Applicant states:
“It is respectfully submitted that the cited references fail to disclose or suggest subsidiary blockchain data structure creation, an event sequence completion determination, an anchoring of a subsidiary blockchain data structure, and transmission of a notification of event sequence completion… In focusing on medicals records, the blockchains need not, and do not, address a sequence of communication events..  "
Examiner responds:









The prior art references teach the claimed limitations.
subsidiary blockchain data structure creation/ anchoring of a subsidiary blockchain data structure:
Stack [Col 69, Lines 60-61]   A root node must exist for anchoring the node network
Stack [Col 72, Lines 6-10]   a given collection of child (the many) Useorder can represent any active function. The function can....relate to the anchor object to which the parent
Stack [Col 62, Lines 12-13] returned data are also incorporated into the NetObject 
Stack [Col 15, Lines 14-15]  Chain steps which have appended sub-steps maintain a parent-child relationship
Examiner notes the Applicant’s Specification merely describes anchoring as [0029] “subsidiary data structure is anchored or otherwise incorporated into the primary data structure” 
Lerner [0291]  using a privately mined sub-chain
Lerner [0285] the Bitcoin-Firmcoin through a NFC communication channel. In 0220 the Bitcoin-Firmcoin appends a fixed message  
event sequence completion/ transmission of a notification of event sequence completion:
Stack [Col 10, Lines 27-29] In medicine (or financial information) users may have equal access
Stack [Col 46, Lines 15-26] ...for transporting data (or commands)....conduit in which data and commands are passed. A single Client and NetObject can replace virtually any communication traditionally performed between databases and applications. For example; an application can request metadata ... can also support communications to and from non-Unityware complaint data sources or modalities. For example, communications messages with a government system.
Stack [Col 48, Lines 33-34] AliasColumnSpecification Objects to and from communication messages for transport across the network.
Stack [Col 60, Lines 38-20] Although it is most common for NetObject requests to represent database access, they also represent events and communication.
Stack [Col 13, Lines 16-19] The transaction is forwarded for each step in the chain including any new information collected along the way, for example, a radiology report or an indicator that a physician directive has been completed
Lerner  [0010] configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block;
Lerner [0005] transfer of the asset is allowed by the owner by signing a specific message (called a transaction) ... making the message and the signature available to the asset tracking system
Lerner [0244] build the message D, it is broken into blocks of fixed length in the following sequence: D(1) . . . D(n)
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pattanaik (“DISTRIBUTED, CENTRALLY AUTHORED BLOCK CHAIN NETWORK”, U.S. Publication Number: 20170366357 A1)  where a  central service provider manages and writes transaction details to a private block chain network. Blocks of transaction records written onto the block chain by the central service provider are distributed to members of the block chain, thereby enabling data resiliency and self-verifiability. As the full block chain is available to members of the block chain network, the central service provider also ensures the privacy of transaction details by providing an assembled header and encrypted block of transaction records that are generated using a combination of symmetric and asymmetric cryptographic techniques. Altogether, the full block chain network is distributed across members of the block chain, but the members can only access and read transaction details in the block chain that they are authorized to view.
Cohen (“Parallel messaging apparatus and method thereof”, U.S. Publication Number: 20180302357A1) proposes exchanged messages wherein the apparatus comprises a memory for storing the messages; and at least one processor for providing display of messages exchanged between a plurality of participants, the messages are exchanged within channels, wherein each of said participants exchanges messages with others of the participants in one or more channels in which message exchange between the plurality of participants is authorized; and any of the participants are prevented from exchanging messages in one or more channels when message exchange between the plurality of participants is not authorized; and allowing one of the participants sending one of the messages in one of the channels to send the one of the messages in parallel to another one of the channels.
Verzun (“Methods And Apparatus For HyperSecure Last Mile Communication”, U.S. Publication Number: 20180359811 A1) provides concealing the content of a communication between a client device, such as a cell phone or laptop, and a network or cloud of media nodes are disclosed. Among the techniques are routing data packets in the communication to different gateway nodes in the cloud.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697                                                                                                                                                                                                        
 /HAO FU/Primary Examiner, Art Unit 3697